Citation Nr: 0023967	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984; evidence on file indicates that he was in the 
Army Reserves from 1984 to 1993.  This case was remanded by 
the Board of Veterans' Appeals (Board) in May 1999 to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The case has 
been returned to the Board for determination.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for psychiatric disability has been obtained.

2.  The veteran's current psychiatric disability was not 
manifested until several years after active duty and is not 
causally related to service, including service in the 
reserves.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for psychiatric 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Additionally, the facts relevant to the claim 
have been properly developed and the statutory obligation of 
VA to assist the veteran in the development of the claim has 
been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including a psychosis, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The veteran's service medical records reveal that his 
psychiatric condition was noted to be normal on physical 
examination in January 1981.  He indicated on a medical 
history report in July 1981 that he either currently had or 
had had in the past frequent trouble sleeping and depression 
or excessive worry; no psychiatric abnormality was noted on 
physical examination in July 1981.  The veteran's psychiatric 
condition was noted to be normal on physical examination in 
December 1983.  On an October 1985 medical history report, 
the veteran indicated that he neither had nor had had 
frequent trouble sleeping or depression or excessive worry; 
his psychiatric condition was normal on examination in 
October 1985.  

According to Hiwassee Mental Health Center records from 
December 1989 to December 1990, the veteran denied a previous 
history of mental illness.  It was noted that the veteran's 
family indicated that he had had a mental problem for the 
previous five years, which had become much worse over the 
last year.  His mother said that she had noticed a change in 
the veteran since he had been discharge from service, 
including laughing inappropriately and talking to himself.  
The diagnosis was psychotic disorder, not otherwise 
specified, rule out schizophrenia.

The veteran noted on a medical history report dated in 
September 1992 that he either currently had or had had in the 
past frequently trouble sleeping, depression or excessive 
worry, and nervous trouble; it was reported in the 
"Physician's Summary" on the back of the report that his 
sleep disorder had been evaluated in the past and was not a 
problem.  In response to a question on the back of the report 
asking if he had ever been treated for a mental condition, it 
was noted that the veteran said that he had seen a 
psychiatrist in 1987 and that no specific diagnosis was made.

The veteran was hospitalized at a VA hospital from June to 
July 1993 because of strange behavior three days prior to 
admission.  It was noted that he had had heavy use of crack 
cocaine and alcohol and had a history of polysubstance use 
since service.  The veteran also indicated that he had been 
given medication for hallucinations approximately 1-2 years 
earlier.  The discharge diagnoses were polysubstance 
dependence, organic hallucinosis, and rule out post-traumatic 
stress disorder secondary to physical and sexual abuse.
VA hospital records dated from December 1993 to January 1994 
reveal that the veteran said that he began hearing voices and 
having paranoia after service discharge, which was about six 
months prior to hospitalization.  He admitted to two weeks of 
cocaine use prior to the onset of his symptoms.  The veteran 
said that he had not used any drugs or alcohol for the 
previous six to eight months.  A urine toxicology screen on 
hospital admission was positive for cocaine.  Schizophrenia, 
undifferentiated type, was diagnosed.

VA outpatient records dated from January 1994 to June 1998 
show continued treatment for psychiatric problems.

VA hospital records for October and November 1994 reveal that 
the veteran was hospitalized with complaints of auditory 
hallucinations and depression.  It was noted that he had a 
history of polysubstance dependence.  The diagnoses were 
chronic schizophrenia, paranoid type, acute exacerbation; and 
polysubstance dependence. 

The veteran entered the Day Treatment Center later in 
November 1994.  A discharge/transfer summary from the Center 
reveals that the veteran tested positive for cocaine in May 
and June 1996.  The final diagnosis was paranoid 
schizophrenia/substance dependence.

The veteran was hospitalized at a VA hospital from March to 
April 1995 with auditory hallucinations and paranoia.  It was 
noted that the veteran's brother-in-law had died recently and 
that the veteran had gone on a spree of spending $500 on 
cocaine.  Urine toxicology on admission was positive for 
cocaine.  The discharge diagnoses were paranoid schizophrenia 
and cocaine dependence and abuse.

According to an August 1995 statement from a VA staff 
psychologist, who served as the veteran's primary therapist 
and case manager, and a VA staff psychiatrist, who provided 
psychiatric consultation and medication management, the 
veteran had paranoid schizophrenia and substance abuse, in 
partial remission.  It was concluded, after extensive 
interviewing of the veteran and his sister, that the veteran 
initially experienced psychotic symptoms while on active 
duty.  According to an April 1996 statement from the 
psychologist who was involved in the August 1995 statement, 
the veteran continued to receive treatment for his 
schizophrenia.  It was noted that the veteran has described 
being delusional while on active duty and that the veteran's 
account of the onset of his illness was consistent with his 
general presentation.

The veteran testified at a personal hearing at the RO in 
April 1996 that he started hearing voices in service in 1982 
but did not seek treatment until after service and that he 
was diagnosed with schizophrenia in 1989.

VA outpatient records from February 1998 to January 2000 
reveal that the veteran's psychiatric condition was stable; 
he was working part-time and appeared to be generally doing 
well.

According to a December 1998 letter from a health care 
provider with Thresholds, the veteran had been receiving 
psychiatric rehabilitation services since April 1996.  The 
diagnosis was paranoid schizophrenia.

A VA psychiatric examination was conducted in January 1999.  
The examiner indicated that he had reviewed the claims files 
as part of the evaluation.  The veteran said that he became 
sick and had to be hospitalized while he was in the reserves.  
Paranoid schizophrenia was diagnosed.  The examiner noted 
that the veteran still had problems with hallucinations but 
was able to hold a part-time job.  In hand written notes the 
examiner indicated that, in his opinion, the veteran's 
illness was not service connected.

VA outpatient records from January to May 2000 reveal that 
the veteran's psychiatric condition was stable.

The VA examiner who had examined the veteran in January 1999 
was asked to clarify his opinion as to the relationship 
between the veteran's current psychiatric disability and his 
military service, and it was noted in February 2000 that "...I 
did not give an opinion that the veteran's schizophrenia is 
not related to his military service."  According to a March 
2000 statement from the VA examiner, he did not dictate the 
February 2000 statement noted above; the examiner indicated 
that he still believed that the veteran's psychiatric 
disability was not service connected even though his opinion 
differed from other examiners.  In response to an April 2000 
VA memorandum requesting further clarification, the VA 
examiner concluded in a statement later in April 2000 that 
the veteran had had acute psychotic symptoms in service that 
disappeared after discharge, that the veteran developed a 
thought disorder after years of substance abuse, and that his 
current psychiatric condition was more likely than not due to 
substance abuse rather than to service.

Although the veteran noted depression or excessive worry in 
his July 1981 medical history report, no psychiatric 
abnormality was reported on examination in July 1981.  His 
psychiatric condition was normal on examination in December 
1983.  When examined after service in October 1985, the 
veteran did not note any psychiatric complaint on his medical 
history report, and his psychiatric condition was normal.  
The first post-service diagnosis of psychiatric disability 
was not until after he was seen in the Hiwassee Mental Health 
Center beginning in December 1989.  While there is an August 
1995 medical statement that the veteran initially experienced 
psychotic symptoms while on active duty, the Board notes that 
this opinion is primarily based on information supplied by 
the veteran and his sister, rather than on a review of the 
claims files.  In fact, no service medical evidence is cited 
in the August 1995 statement to support the opinion.  
Moreover, the VA examiner who examined the veteran in January 
1999, and who had reviewed the claims files, concluded that 
the veteran had acute psychotic symptoms in service that 
disappeared after discharge and that his current psychiatric 
condition was more likely than not due to his history of 
substance abuse rather than to service.  Therefore, the Board 
has found the absence of relevant psychiatric findings in the 
service medical records on file and the more recent VA 
medical opinion against the claim to be of greater probative 
value than the earlier opinion supporting the claim.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for psychiatric disability.

Testimony by the veteran that he had a psychiatric disorder 
beginning in service is not probative because the veteran is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992); Moray v. Brown, 5 
Vet.App. 211, 214 (1993).


ORDER

Service connection for psychiatric disability is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

